Lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan
The next item is the debate on the Council and Commission statements on lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan.
Mr President, Commissioner, ladies and gentlemen, first of all, allow me to say that I am pleased that we are continuing the debate that started last month. On the one hand, this proves the gravity of the matter, and on the other, it is an indication that, beyond all those emotional reactions that the still extremely serious situation in Japan rightly elicits in all of us, our institutions intend to take action in this matter with appropriate prudency. At the same time, I would like to reaffirm that we are ready to provide continuous and concrete assistance to the Japanese people, both in the form of humanitarian aid and assistance from nuclear experts. The European Council stated this clearly on 25 March.
Furthermore, I would like to point out that the Hungarian Presidency reacted immediately to the disaster in Japan, in particular, the activities related to nuclear energy risks. Let me already at the very outset dispel those misconceptions that the public may form regarding nuclear safety, namely that only now, in relation to an external crisis situation, does the EU realise the significance of the matter. That is a major fallacy, on the one hand because in actuality, there has been a legally binding framework in effect on this subject in Europe for more than 25 years, which we are continuously adjusting, most recently, for example, through the 2009 Nuclear Safety Directive. On the other hand, also because ensuring nuclear safety is a continuous process, during which we are gradually perfecting the specifications, drawing conclusions from events such as those that took place now in Fukushima, and regularly checking the actual safety condition of the installations. In March, the European Council provided actual confirmation that the EU's response must follow directions which combine guaranteeing safety on-site with perfecting the regulatory framework. One aspect of this multi-threaded EU response is the comprehensive risk and safety assessment of European nuclear power plants, that is, the matter of 'stress tests'.
The scope of this, and the practical steps involved, must be established while taking into account recent events and making full use of available expertise. The European Nuclear Safety Regulators Group and its members, the independent national regulatory authorities, must finish determining the aforementioned practical steps by the middle of May, which will probably allow for the assessment of these to be started in the summer. Several Member States and nuclear operators have already adopted decisions requiring the safety review of power plants. Based on this, the first conclusions can therefore be drawn and published at the end of the year. The assessing authorities will therefore share the results of the stress tests with both the general public and the Commission.
Based on the latter report, the European Council will evaluate the preliminary results by the end of the year. In the framework of the other, that is, the regulatory aspect, the European Council has already asked the Commission to review the existing legislative and regulatory framework for the safety of nuclear installations and to make a proposal for perfecting it as required. At the same time, we must continue the work that is already under way in the field of legal regulation, and we must adopt the proposal for a directive on the management of spent fuel and radioactive waste. After all, the safety specifications obviously need to be determined in such a way that they cover the entire life cycle of nuclear installations. As a third step, we must also ask third countries in the neighbourhood of the EU to join this assessment and raise the level of their safety requirements.
Safety concerns are, of course, not restricted to nuclear energy. We cannot afford, with regard to any energy source, however large its share in supply security may be, to put considerations of guaranteeing supply before safety aspects related to human health or environmental protection. As you know, we must also take into account the existing situation in Europe, namely, that the fuel use of the Member States is based on different mixes. As such, everyone is free to decide upon their energy mix. It will remain this way in the foreseeable future, because we are talking about the energy mix, the determination of which lies within Member State competence. However, in respect of common goals, this does not prevent us from making progress on the road to creating a common energy policy.
This year, for example, we will begin the examination of the Energy Roadmap 2050. In doing so, we will assess the degree to which individual energy sources need to contribute to achieving climate-related targets, in parallel with which we also need to meet our energy policy, supply security, sustainability and competitiveness objectives. In addition to the freedom to determine the energy mix, however, the deepening of the internal market and increasingly close interconnections result in a growing interdependence between Member States' energy policies and energy source selection decisions. Accordingly, it is also sensible to form a common vision about the consequences of our energy policies on investments, energy prices and regulation.
This also means that, since nuclear energy currently accounts for 30% of Europe's energy production, none of the 14 Member States that choose nuclear energy can afford to close down their nuclear power plants immediately without first consulting the other Member States, and examining both potential alternative energy sources and network-related issues in the process. To this end, the Presidency intends to hold a detailed exchange at the informal meeting of energy ministers in May to resolve issues relating to this subject. Last but not least, it is important that we also inform the public about the underlying assumptions and about both the advantages and disadvantages of the chosen energy sources. I am certain that we can also contribute to this with today's debate. Thank you very much, Mr President.
Member of the Commission. - (DE) Mr President, Mrs Győri, ladies and gentlemen, the terrible earthquake of 11 March, the subsequent tsunami, the accident in the nuclear power plant, which caused damage to the various blocks, and the fact that there is still no end in sight to the process of repairing the damage and overcoming the risks, as the nuclear power station is still out of control, even with the use of the latest technology: all of these events are causing us concern with regard to safety and the energy sector in the European Union and elsewhere. For this reason, on 11 March, we invited a high-level group consisting of ministers and representatives of the national governments, the nuclear power plant construction companies and the energy sector to attend a meeting on 15 March. In the Council of Energy Ministers, we made preparations on 21 March for the European Council, which finally, on 25 March, called on the Commission and the national nuclear safety authorities to carry out a special stress test and a comprehensive safety investigation with the aim of ensuring the highest possible safety standards. Since then, we have been drawing up the test criteria.
The Directorates-General, myself and the nuclear safety authorities have been putting together a catalogue of test criteria, which will be presented to you and to the public before it is finally adopted. On the one hand, this concerns the consequences of the risks for power stations in the European Union from earthquakes and from high water, particularly on the Atlantic coast. On the other hand, it concerns the consequences for the power stations themselves, in other words, the question of how the cooling systems, the electricity supply and the emergency generators can be protected. Other test factors include terrorist and cyber attacks and aircraft crashing into power stations.
We believe that the consultation and the decision on the test criteria will be completed by the middle of May at the meeting of ENSREG, the European Nuclear Safety Regulators Group. By the end of the year, we expect comprehensive testing to have taken place in order to ensure the highest possible safety standards in the 143 nuclear power plants in the European Union. We have spoken to the governments of the Russian Federation and Ukraine and, in the next few days, we will be contacting Switzerland and Armenia and, in addition, the countries that are planning to build nuclear power stations, such as Turkey and Belarus. Our aim in all of this is to ensure that the highest safety standards and the test criteria for the safety investigation are applied in the countries which are the immediate neighbours of the European Union.
We know that the responsibility for the energy mix and, therefore, also for energy technology, nuclear power plants and other technologies lies with the Member States. Over the last few days, it has become clear that the Member States want to retain these powers. In other words, it does not seem realistic on the basis of current treaties and legislation to take the decision on nuclear power at a European level. However, the safety test, which everyone must take part in, seems to me to be the common denominator for all the Member States because of the high standards it imposes, regardless of whether they do or do not have nuclear power. Around 76% of electricity in France is generated by nuclear power, while the figure in Austria is 0%. A total of 14 Member States use nuclear power and 13 do not. Germany is currently investigating shortening the operational time spans of its power stations. Poland is considering whether to build its first nuclear power plant and Italy is looking at whether to invest in additional power stations.
Alongside the implementation of the safety investigation, we believe that the transfer of the Nuclear Safety Directive into national law by July of this year is of the greatest importance. Our plan was to carry out an evaluation in 2014 of the Nuclear Safety Directive, which was adopted by Parliament and by the Council and is to be transposed into national law. We now want to bring this forward. We intend to inform you by the end of the year about our further considerations on how the directive can be strengthened, as it currently primarily concerns formal powers and the bodies that have to be established, together with other areas.
I would also like to mention the proposals for nuclear waste which have been presented by the Commission and are currently being debated by Parliament and the Council. These will also contribute to the joint measures for ensuring the highest possible levels of safety. We know that the safety investigation will result in the Member States drawing their own conclusions. However, I am relying on the impact that reality will have in this case. I am relying on the Member States to take on board the safety evaluation, the standards and the necessary measures proposed by the experts and to put these things into practice in their countries and their nuclear power stations. In the middle of May, we will tell you when we expect to be able to present to you the draft of the stress test and the test criteria produced at a working level.
Mr President, on behalf of my group, I would like to thank Commissioner Oettinger for setting to work on the issue of nuclear safety immediately after the disaster in Japan. This work is of great importance to the safety of our citizens, because the nuclear disaster in Japan has shown that we need to review our rules on nuclear safety.
This is an important task for you, and the Council, because we in Europe are mutually dependent when it comes to nuclear safety. We need a European stress test for all nuclear installations and, as you said, the criteria must be harmonised. We need an objective and transparent report - that is, a public report - on that stress test, the starting point of which has to be the highest security level.
Mr President, I hope that you and the Member States are working hard on that harmonised approach, so that we can rely on the highest security standards being in place. Should a nuclear installation not pass the stress test, you and the Council must ensure that there is a commitment on the part of that Member State to taking immediate action. Such action could even include the temporary, or even permanent, closure of a nuclear power plant. In that regard, it is important that we also include nuclear power plants which straddle our borders because, sometimes, these have an even greater impact on our citizens than nuclear power plants which are fully in Europe. Please pay great attention to this.
We need to properly investigate the considered actions and risks. Nuclear power is a source of energy which we cannot give up just like that, because it provides a large part of our energy and contributes to our reduction in CO2 emissions. However, we have to rethink our future and renewable energy and also ambitiously develop energy efficiency further.
Mr President, nuclear power differs from other energy sources. In an extremely short time, it can do an enormous amount of harm to countries, people and future generations. I am therefore pleased that there seems to be strong and broad support in the European Parliament when it comes to nuclear power and the safety issues. I hope that this will also result in clear, broad, joint decisions.
Nuclear power cannot be regulated and monitored at national level alone. Nuclear power does not know national boundaries, nor does it know European boundaries. The safety debate and the safety work must therefore have a very wide agenda. In the light of this, it is important for us to take as united a decision as possible and, for once, overlook the fact that we have slightly differing opinions on the issue of nuclear power. This is about a common interest, in the short and long term: safety.
In the longer term, the situation indicates the unsustainable state of our current energy supply. We do not have a sufficiently diverse energy mix. Talk about investments in renewable energy and energy efficiency must be turned into action. What we need is nothing less than a paradigm shift in our energy policy, but that is not what this resolution should be about. It must be the beginning of a new start for the shifting of our energy system in the direction of sustainable energy and, of course, preparation for a strategy that also phases out nuclear power - in some cases, in the near future, and in others, in the slightly longer or medium to long term.
on behalf of the ALDE Group. - Mr President, the tragic events in Japan have not only revealed mistakes and flaws in Japanese reactors. The Fukushima events have also revealed shortcomings in the international system of safeguards in nuclear power plants. Today, many Europeans are concerned about nuclear safety here in Europe. It is therefore essential that the European Union should comprehensively reassess its approach to nuclear safety.
The view of the Liberals and Democrats is that the Council's proposed stress tests are too weak. We should not only test technology and geography, but also the entire safety culture and preparedness to respond to multifaceted disaster scenarios. It is also absolutely vital that the tests should be made mandatory and be based on common and transparent Community criteria.
It should be obvious to everyone that we cannot leave it to governments and national authorities to supervise themselves. Instead, the stress tests should be conducted by independent experts and in full transparency. All facts should be made public under the supervision of the Commission.
(Applause)
Today, that is the only credible alternative for this technology. There should also be a comprehensive review of EU nuclear safety legislation by the IAEA. We should have European standards and stringent requirements. There is a responsibility for the Commission, but there is also a responsibility for the Council to step forward and take its responsibility. Lastly, it is essential that we should now also draw the lessons for alternative energy and energy efficiency. It is time to decide on binding targets.
(Applause)
Mr President, Mr Oettinger, you already know that I do not trust your stress tests. I would like to explain to you briefly why this is the case. I believe that it is not a good thing for the national authorities and the supervisory bodies to be given responsibility for defining the criteria for the test and evaluating the results. Until now, they have been solely responsible for supervising and testing the nuclear power plants in the European Union.
The members of these bodies will be part of the familiar old boys' network who are happy to certify that each others' nuclear power stations were safe, are safe and will continue to be safe. Do you really believe that the national regulatory authorities will suddenly realise that they have been doing a bad job up until now and have been too tolerant? I do not believe that, Mr Oettinger, and you have not yet explained to me how you plan to guarantee that this whole supervisory system will suddenly become independent.
The voluntary nature of the stress tests is further proof that we cannot take them as seriously as we would like to. However, you still have time to change your plans and provide us with a guarantee that independent experts will be given access to the plants. You can guarantee that everything will be tested and that we will not just see reports on paper from a system which I have rightly described as an old boys' network, because those people involved have all known each other and been friends for decades and have always accepted the highest levels of risk.
I would like to explain to you that we in the Group of the Greens/European Free Alliance expect the stress tests to be designed in such a way that they show which nuclear power plants really are no longer acceptable and which should be disconnected from the grid first. If the stress tests are genuinely to bring about a change of direction in Europe, we see them as the basis for an exit timetable which will start now and, if everything goes well in Europe, could come to an end in around 2025.
I would like to ask you to do one specific thing, Mr Oettinger. Over the last few days, you have given a number of interviews and have explained in Germany, for example, that you know which nuclear power plants will not pass these stress tests and that you are certain about some of them. Please make the names of these power plants public. For example, if one of them is Fessenheim, a power station which, as the French supervisory body has said, is not adequately protected against high water or earthquakes, then you should publicise the names of the sites which represent a risk. This would increase public confidence in your policies.
(Applause)
on behalf of the ECR Group. - Mr President, may I thank the President-in-Office and the Commissioner for their statements. Their measured content is in contrast with some other contributions. First of all, let us remember that there is a world of difference between 50-year-old reactors in Japan and the new designs under preparation in Europe - a world of difference. Let us also remember that there is a world of difference between the seismic risks faced in Japan and those in Western Europe. We need, above all, to be absolutely certain about what happened before taking steps to review what we are doing and plan to do.
Modern reactors are being designed now to withstand risks that were unimaginable 20 or 50 years ago. I am glad to see you agree with me, Mrs Harms.
(Heckling from Mrs Harms)
That was a rudery off-mike and you are taking up my speaking time, Mrs Harms.
There is a proposal for a moratorium. I oppose that because it would be to act in haste without scientific evidence. We must find out what has happened before we take any steps to change our already impressive safety culture in Europe. I agree we want to reinforce our safety culture, but let us not act in haste.
Mr President, there have recently been demonstrations in Germany in which 250 000 people called for an immediate exit from nuclear power and a changeover to 100% renewable energy. Both of these things are possible.
After Chernobyl and Fukushima, it is clear that nuclear power will always involve a residual risk. Therefore, it must be mandatory for the nuclear safety standards throughout Europe to be based on the best available technologies. Despite the adoption of the Council Directive concerning the nuclear safety of nuclear installations in 2009, the existing safety standards remain in place in the Member States.
Therefore, we urgently need a revision of this directive with the involvement of Parliament under the codecision procedure which is not based on the Euratom Treaty. I want to see an initiative involving as many of the groups in Parliament as possible which will call on the Council and the Commission to draw up a proposal for a directive to this effect. I believe that we need a nuclear exit scenario covering the whole of Europe.
on behalf of the EFD Group. - Mr President, I agree with what has been said until now and also that we have to think about the moratorium tomorrow, as Mr Chichester suggested.
However, I want to add the following: we are entering a new era, a new world. All natural disasters that have taken place in the 21st century have been mega-disasters: mega-fires, mega-earthquakes and mega-sea tides. How can we protect ourselves from, and avoid, the nuclear threat arising from these disasters? We can see that we risk ending up with mega-killings as well due to these catastrophes.
In this Parliament, we condemn crimes against humanity. I consider TEPCO's efficiency as a company to be a new form of crime against humanity: no transparency, no precautions, and nothing is done about the workers who are fighting the problem. I urge all of you to think about this new crime against society that we are going to face in the 21st century.
(ES) Mr President, Commissioner, ladies and gentlemen, we need energy to eat, travel, study, cure diseases, and for many other things. That energy has always come from a variety of sources. In some cases, from the oldest sources, such as hydropower, fossil energy, and even nuclear energy; in other cases, from the most modern, for example, renewables. In addition to this, technologies are being developed to bring about increased safety, in some cases, or to offer greater efficiency, as in the case of renewable energies.
There is also research that has not yet been applied, such as carbon storage, or that which is expected to - and will - lead us to fusion power. All of this is necessary, ladies and gentlemen, because human life has operated and developed on the basis of constant improvements to the resources used and the research that made this possible. Communication, energy, medicine and study are based on that: the continual improvement of all our resources.
Recently, the tsunami and the earthquake that caused it resulted in serious damage for the people of Japan, including victims, missing people and material losses, as well as significant damage to the Fukushima plant. With all that in mind, what we have to do is improve safety.
Tomorrow, this House will vote on a joint resolution, on which the vast majority of the parliamentary groups have agreed. It expresses what unites us, not what divides us. I would ask the groups to remain loyal to the content of the proposal and not to allow their own interests to get in the way of the common interest or of the shared view that we have achieved on this proposal. That is our responsibility for tomorrow.
(ES) Mr President, first of all, I should like to express my deepest sympathy to the victims and the families evacuated because of the nuclear accident.
Ladies and gentlemen, the lesson we should indeed learn from this accident is the urgent need to strengthen security measures. However, security also involves human resources. We need to ensure the highest level of training for staff working in the sector. We must guarantee optimum working conditions. Creating an excellent framework for training and work is a task that can be carried out from within the European institutions.
I would also like to emphasise the commitments that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D) has made in its energy plan for Europe, which are a firm pledge in favour of renewable energies, infrastructures, energy efficiency and electric mobility. In this context, I also think we should reopen the debate on coal, because it is our only indigenous source of fossil energy.
Mr President, stress tests on technical standards are not enough. It is not just about earthquakes. The problem in Japan was the accumulation of events: flooding, loss of off-site power and disruption of communications. We have seen how one problem leads to another, and that the very radioactivity of the site in Fukushima now is hugely hampering the safety work which needs to go on.
A nuclear accident is not a linear event; the consequences ripple outwards like the radioactivity which is still discharging into the sea. It is therefore vital that the proposed stress tests take into account the multiple, complex, geometric consequences of a disaster event.
Commissioner, as you say, Member States have the right to decide their energy mix, but you have the responsibility for nuclear safety. Do you agree that Member States should impose a moratorium on the planning and commissioning of new nuclear plants? What will you be proposing to make sure that governments and investors focus instead, now, on how to get a greater commitment to energy efficiency and renewables?
(DE) Mr President, Mr Oettinger, ladies and gentlemen, the dramatic events in Japan have shown us that the only totally safe nuclear power plant is the one that was never built or the one that was shut down. These are the only ones that are completely safe. Since the events in Japan, we know that all other claims are untrue. The citizens of Europe know that and this is why they want to see a strong response from us. The only response that we can give is that our vision is to develop a Europe which is totally based on renewable energy.
We can gradually begin to put this vision into practice by a combination of energy efficiency in homes, transport, industry and electricity generation, a wide range of renewable energies and the use of natural gas as a transition fuel. Mr Oettinger, you are in the process of drawing up the Energy Roadmap 2050. Our question to you is: Are you prepared to work with us on a vision of this kind? Are you convinced that the Energy Roadmap 2050 should be used as the basis for a discussion not only with experts but also with the citizens of Europe about a different future for energy in Europe?
(PL) Mr President, if, today, we have to learn the lessons and do some homework after what has happened in Japan, we should do so with great caution. We will have to concentrate and think carefully. A move away from nuclear energy or the imposition of unrealistic requirements for this section of our energy system will not eliminate a single problem. Just across our borders, yet more power stations will be built, which will not be subject to our safety standards or the supervision of our regulatory bodies. In Kaliningrad and Belarus today, developments of this kind to supply the demand from Central Europe are already under way. The flight of nuclear energy from the Union will show our efforts to be illusory. Yet again, we will hit at the competitiveness of our energy system and, in so doing, at our economy and industry. For the umpteenth time, ecological plans will benefit our competition, mainly from Russia. Therefore, if today we are going to increase the standards we require from nuclear energy, we must have a guarantee that the electricity produced by reactors which are outside our borders will be subject to the same rigorous criteria.
(CS) Mr President, there are several possible conclusions to be drawn from the disaster in Japan. First, the energy sector should be under state control, and there should be reliable back-up facilities at every power plant, positioned sufficiently far away. The TEPCO company has behaved irresponsibly. Secondly, we should support the environment in all ways possible and say 'no' to the green scaremongers who have long been blackmailing Europe. Thirdly, we need a change of mood in our Parliament and in the Commission. An uncivilised atmosphere has long prevailed in the European Parliament, and we need a Commission of courageous men and women who are not afraid of new solutions, and who have a pioneering spirit, not buck-passers who, after the manner of a certain kind of beetle, roll a ball of petty personal interests along in front of themselves, even in relation to European positions.
(DE) Mr President, Mr Oettinger, ladies and gentlemen, I fully support the joint resolution. We are sending two specific messages to those in positions of responsibility in the Member States and to the population of Europe. We need common rules to protect us from nuclear accidents throughout the whole of Europe. The time for a parochial approach to nuclear safety has long since gone. Two older power stations in Germany, 180 km from Strasbourg, have been temporarily shut down and disconnected from the grid. Around 100 km away from here in Fessenheim is a reactor which, as far as we know, is no safer than the two power plants in Germany that have been disconnected from the grid as a result of events in Japan.
This example clearly shows that we need common criteria at a very high level. We have the legal basis in place and the question of how far we go with the existing legal basis will always be a political one. We need to go much further than we have in the past.
The second message is that regardless of the decisions made in the Member States, and some will disconnect power stations from the grid more quickly than others, we should not be replacing the lost energy with additional gas imports, for example, from Russia. Paragraphs 21 and 22 show the direction in which we want to go. We want more renewable energy and more energy efficiency. Mr Oettinger, before the events at Fukushima, you produced an energy efficiency action plan. That was an important step forward and it now needs to be put into practice even more urgently.
Personally, I agree with the majority of this House that we need binding targets. We no longer want to use fossil fuels. We want jobs in trade and industry. Energy efficiency is cost-effective and so we urgently need to make progress in this area.
(FR) Mr President, Commissioner, ladies and gentlemen, nuclear power is a non-carbon energy source, but also a transitional energy source which depends on exhaustible resources. It is also a potentially dangerous form of energy. The obvious priority, after Fukushima, is to take a view on the safety of our power stations. These stress tests must be carried out in the most coordinated way possible at Union level, and potentially beyond in our immediate neighbourhood, by independent entities working in accordance with the strictest standards and with the greatest transparency.
Next, the fight against climate change requires a coherent and ambitious policy. While nuclear power means that we can emit less CO2 into the atmosphere to produce the electricity we need, we must not be dependent on it. In countries such as France which produce nuclear power, reducing its share is a precondition for any far-reaching decision. This process means that we must redouble our efforts when it comes to saving energy and increasing the share of renewables, which, in the medium and long-term, will be able to cover almost all of our consumption. This is about the safety of power stations, but it must also be about the security of provision throughout the European Union, so that no country finds itself in economic difficulty.
Finally, true solidarity requires the creation of an Energy Community.
(FR) Mr President, regarding safety, I am, of course, only too happy to support all the proposals made by my fellow Members on the essential independence of those who will be responsible for carrying out the stress tests and the idea that these rules will be set at Community level.
Let us not deceive ourselves, though: we have some old power stations which were designed without regard for the accumulation of risks and, as a result, whether or not we carry out stress tests, we will never have complete safety with the existing power stations. We must be fully aware of this. Furthermore, I do not believe that most European citizens today accept the idea of paying the price for a nuclear accident in Europe. That is a luxury that we cannot afford; we must be fully aware of that.
We must therefore organise the phasing-out of nuclear power while bearing in mind our economic needs, our needs in terms of employment, our industrial capacities and the requirement not to increase our greenhouse gas emissions. I think that we are all aware of that.
How should we do this? We should do it with the great European project that is the phasing-out of nuclear power. Claude mentioned 15 years. I think that that is very optimistic; it will probably be a little longer. However, this is a great project which could mobilise Europeans, could restore confidence in ourselves and also in the institutions, because beyond Fukushima, Mr President, this is still an act of defiance towards the public authorities and the supervisory bodies. We have to be aware of this.
Mr President, I would like to ask Mrs Trautmann to answer a question for me. In France, there is a system of independent regulators who do a very good job. Do you believe that the French model could be applied throughout Europe, with a European regulator based on the French system?
(FR) Mr President, I thank my fellow Member, Mr Rübig, for asking this question. I think that, actually, the French regulator is independent - his proposals are testament to that. I think that, given the logic of what I mentioned concerning the European Energy Community, we should have an independent regulator at European level and make available the supervisory means to ensure that the regulator's work is independent and that the regulator is genuinely competent.
On this point, Mrs Trautmann, an independent authority on the paper, yes. Given its composition and the fact that there is no pluralism in the people who make it up, quite frankly, we could ask ourselves a lot of questions.
(FR) Mr President, at national level, it is always possible to question the composition and, from this point of view, I agree with Mrs Lepage's comment. I think that we will soon see a period in which pluralism can be better ensured, but in any case, I would not want to question the honesty of the work by those people who have taken up their task conscientiously, and one person in particular, Mr Lacoste.
(CS) Mr President, for several weeks now, we have been following with bated breath the incredible struggle in Japan with the effects of the gigantic earthquake and subsequent tsunami. I also admire the way the Japanese have coped with it, something which has not been said here yet.
People always learn from every disaster. Events such as these have always led to technical improvements and safety measures. People do not stop flying after major air disasters. Reliability and safety are improved. It is important to gather all of the experience on the operation of nuclear power plants from the disaster in Japan. We must evaluate this extreme natural stress test correctly and obtain as much experience as possible for technical and safety measures. Nuclear plants must be ready to withstand extreme natural disasters.
We must also learn from the emergency procedures, as this, too, is part of plant operation and safety. Politicians must refrain from quick and simple judgments. It is surely sensible to have the maximum number of repeat verifications of nuclear plants. The Japanese experience is an opportunity for the responsible appraisal of existing safety standards, without unnecessary political grandstanding.
(DE) Mr President, ladies and gentlemen, everyone knows that there are very different opinions both in the Member States and here in the political groups on the question of whether or not we should have nuclear power.
The debate today has shown that there are also differing views within the groups. On the other hand, there has been a disaster in Japan which represents a huge problem. We have started a debate on this subject and I think that the resolution offers us an important opportunity to focus today and tomorrow on one specific question, which is whether we can jointly raise our safety standards and whether we will be able to put in place increased European powers of whatever kind or greater European cooperation.
Although there are many things in this resolution which I do not like, I am of the opinion that my fellow Members have done an excellent job, because they have produced a text which focuses more closely on safety and on European cooperation. Therefore, I would like to ask if it is not high time that we took the opportunity presented by this debate today and tomorrow to put aside the question of whether or not we should get out of nuclear power, or of whether we are enthusiastic or unenthusiastic supporters of nuclear power, and to focus on this instead. If we could all agree not to put the amendments that we have tabled to the vote tomorrow - I would just like to see them presented - and to concentrate on voting with a large majority or perhaps even unanimously for more safety and greater European powers, we would be doing more for the reputation of the European Parliament and for the process of drawing consequences from the events in Japan than if we continue with the disputes that we are always having. We can perhaps postpone them until the week after next. I would like to ask you to think about whether we should try this.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, Mr Reul, you know that I have always supported higher levels of safety in the nuclear industry. When it came to the Nuclear Safety Directive which we adopted two years ago, I had very little success. A large majority of this House was against the highest safety standards. The subject of a new feeling of mutual trust presents us with another major problem. Parliament has no contribution to make to this debate. If there is any doubt, the decisions on nuclear safety and stress tests will be made by the Council and by Euratom. Parliament will be excluded from the process. We are generally able to express our opinion, but whether this will have any consequences or not is in the lap of the gods. If you are now saying that we will take action against the old Euratom Treaty in future and ensure that there is consultation and transparency in all the areas relating to safety, we will perhaps be able to come to a better understanding.
(DE) Mr President, Mrs Harms, I did not fully understand your question, because it was not a question. However, that is not a bad thing, because I have made an effort and will continue making an effort to take up this opportunity. You know that we have totally opposing positions on this subject.
It would send out an important signal, regardless of the question of powers, if we could agree on the issue of increased safety with a large majority. The resolution covers a number of areas, many more than those we have already adopted and many more than I was prepared to go along with. That is true and you are absolutely right. However, if we can manage to agree on more safety and more Europe, we will be sending out a signal to the Member States. If we do this tomorrow on the basis of a dispute, because we have different positions when it comes to the issue of whether or not we should exit from nuclear power, then it will probably not have a major impact. This is all that I am asking for, no more and no less.
Mr President, I am deeply insulted that Mrs Harms merely heckled me from off microphone but waved her blue card at my colleague, Mr Reul. Can I not have equal treatment?
Mr President, Mr Reul, I wanted to ask you whether your personal position has changed at all. The sweater that I am wearing today is 30 years old. In those days, we were demonstrating against nuclear power. The so-called experts told us that there was a risk of an accident once every ten thousand years. The Director of the Potsdam Institute for Climate Impact Research, Mr Schnellhuber, recently said in an interview with Die Zeit that this is true. If you divide ten thousand years by the 400 nuclear power plants in the world, the result is 25 years. Therefore, we can expect a reactor accident to happen every 25 years. First Chernobyl, then Fukushima. Where next?
Have you changed your position on this point? Do you still believe that nuclear power stations are safe or do you share my opinion that Zwentendorf is the only safe nuclear power station in the world?
(DE) Mr President, of course my opinion has changed, but not fundamentally. Is it so bad not to change your views about something? However, my opinion has changed a great deal and I hope you have noticed that. I have explained that I will vote in favour of this resolution if it stays as it is. That is a major change in comparison to my previous views. You may see that as being satisfactory or as unsatisfactory. I stand by what I have said. It would be good if we could adopt this resolution unanimously.
(DE) Mr President, you have heard what the Chair of the Committee on Industry, Research and Energy has said. Now I am speaking as Chair of the Committee on the Environment, Public Health and Food Safety and the differences could not be greater. The fact that we need the highest safety levels for all nuclear power plants goes without saying. We all agree on that. Mr Oettinger, your stress test is an important first step, but it does not go nearly far enough. I also believe that we need to rethink our approach and come up with a new one which goes into greater depth and is far more fundamental. This is why, in addition to the highest safety standards in the EU, we also need an exit scenario from a risky technology, which we cannot justify using on the densely populated continent of Europe.
Mr Reul, you and others will simply have to go along with this. Your colleagues in Berlin have made much more progress than you have here in Strasbourg and in Brussels. They have probably reached the turning point, while you are still stuck with your old ideas. I hope that we can come up with a formulation, a scenario and a strategy for exiting from nuclear power. Mr Oettinger, the road map which you are producing in June of this year would be a wonderful opportunity to achieve this. After the stress tests, you must also give us your idea of how we can get out of nuclear technology.
(Applause)
(IT) Mr President, Mrs Győri, Commissioner, ladies and gentlemen, I think that our condolences should go to all the victims of the great disaster which has hit Japan. The situation is really worrying, but I think the task of politics is not to make choices under conditions of panic, but to try to remain rational and face reality as best we can.
That said, I think we should start from two important considerations. The first is that there is only one sky and yet the land is divided by boundaries that have nothing to do with the problems we have on our agenda; and the second is that we must always aim for sustainable development which has multiple components. This sustainable development has three components which must be put together: economic, environmental and social. If we succeed in this effort, I think we will move in the right direction.
I think the resolution tabled, which I fully support and which has been widely shared, comes at the right time for us to take on the responsibility of safety, an issue which should represent a diagnosis of the current situation, and to look to the future. How should we look to the future? By meeting the criteria we committed ourselves to respecting and, above all, by moving towards decisions regarding efficiency and renewal, which should always take into account culture and innovation in research, including the International Thermonuclear Experimental Reactor (ITER).
The Presidency has been informed that today is Mr Leinen's birthday, so happy birthday, Mr Leinen.
(HU) Mr President, Commissioner, ladies and gentlemen, nuclear safety has a human face. The design, construction, operation, supervision and closure of a power plant, and the drafting of the related laws, are all human activities. The key component of safety is therefore knowledge and the maximum utilisation of human activities. The maintenance and practical application of this knowledge is essential both in connection with the operation of power plants and, for a long time afterwards, in connection with their closure. I agree with conducting stress tests and I agree that the experience gained should be incorporated in the Nuclear Safety Directive.
I agree that we should conduct cross-border checks, if only to calm the population. I agree that we should do everything to participate in international organisations contributing the best of our knowledge. I especially agree that we should use R&D activities to dispose of the nuclear waste of the past 60 years. There is one thing I particularly agree with: whatever decision we make with regard to energy, we should insist that the 500 million people in Europe be supplied with electricity. Thank you for your attention.
(FR) Mr President, Commissioner, ladies and gentlemen, we are talking today about improving the safety of nuclear power, not about calling civil nuclear power into question when it is an essential component of energy independence and of the fight against greenhouse gases in many Member States of the European Union.
The European initiative of performing stress tests on all our power stations is a first essential and reasonable step which responds to the expectations of European citizens. We must carry out these tests using a common approach and common criteria whose methodology will have to be entrusted to the European Nuclear Safety Regulators Group. The neighbouring countries of the European Union should also undergo these tests, given the cross-border risks that exist.
Besides these tests, the European Union must work to harmonise international standards at the highest level, within the G20 and the International Atomic Energy Agency, on the basis of the Western European Nuclear Regulators' Association's objectives for new reactors. Within the European Union, we should promote and intensify cooperation between the national safety authorities.
The European Union must serve as a model, both for the strengthening of the rules and for efforts in solidarity. In the face of this type of disaster, I think that the creation of a European Civil Protection Force is needed more than ever.
(NL) Mr President, that is right: you will find advocates and opponents of nuclear energy across the political spectrum. However, what I do not understand is why some people have still not opened their eyes to this topic, even after Fukushima. The unthinkable has happened. A combination of factors has led to a disaster that could perfectly conceivably happen in our part of the world, too. There is no such thing as zero risk. Today, we need to take three steps.
First of all, as the Commissioner has proposed, the stress test should be conducted in all openness, in all transparency, whilst, at the same time, steps should be taken to ensure that it covers as broad a range of plants as possible. Yet, we must also ensure that we act on the results of this stress test. Any nuclear plant which is not safe should be closed down.
Secondly, we must ensure that we organise a phasing out of nuclear energy. We cannot have nuclear power plants which are built for a service life of thirty years still remaining in use after forty or even fifty years.
Thirdly, it would be too absurd for words if we, in this European Union, were to opt for new nuclear plants. There is only one way forward in Europe, and that is renewable energy, and we in this House ought to reach a consensus in favour of renewables.
(PL) Mr President, on 26 April, a quarter of a century will have passed since the Chernobyl disaster, the worst nuclear accident in history. Twenty-five years on, we remember all the victims of the tragedy, those who suffered and those who, to this day, are still feeling the effects of the disaster. This tragic anniversary has unfortunately coincided with the events in Japan. In recalling the Chernobyl disaster, I would like to express my solidarity with the Japanese people, who are struggling with the effects of the accident at the Fukushima nuclear power station, which was itself caused by the waves of the tsunami.
Even today, contamination is to be found in food produced in the regions of Ukraine which were exposed to radioactive caesium 137 - an isotope which has a half-life of 30 years. Greenpeace has carried out research which shows that in at least two provinces, Zhitomir and Rovno, the local population consumes contaminated milk, mushrooms, fruit, fresh-water fish and vegetables. According to official data, there is a high level of radiation in areas at a distance of 30 km from the power station. It is estimated, however, that the affected area may, in fact, include a total of around 50 000 km2 across many provinces in Ukraine.
There are currently 165 operational reactors in Europe, not including Russia. It is important to know that they are not only located on the territory of the European Union, but also in neighbouring countries near the Union's borders. Russia and Belarus are beginning the construction of power stations near the borders of the Union. We must ask what guarantee can be given of their safety? Energy should not be bought from nuclear power stations located outside the borders of the European Union if they do not comply with the highest standards of safety as defined by stress tests in the European Union.
(The President interrupted the speaker)
I will say that again: at this moment, nuclear power stations are being built by Russia and Belarus near the borders of the European Union. In relation to this, I think European Union Member States should not buy nuclear energy from these power stations if they do not pass stress tests which are the same as those required in the European Union.
(RO) Mr President, I want to begin by expressing my complete sympathy for the Japanese people. I believe that it is important now for us to give them every support we can.
The Fukushima accident has shown us that some existing nuclear power plants are not safe. This is why we must attach greater importance to nuclear safety. I think that it is vital to carry out safety tests on the nuclear power plants immediately.
On the other hand, however, we must avoid the pitfall of making emotional and unfounded decisions about whether to keep or abandon nuclear energy. The decision about the composition of the energy mix must remain under Member States' jurisdiction, while the European Union's role must be to ensure that the highest safety standards are applied. However, any measure taken at European or national level with regard to the energy mix and regulating nuclear energy must be based on a high level of scientific objectivity.
(LV) Mr President, nuclear energy currently generates approximately one third of total energy consumption in Europe. If we wanted to replace this capacity in a short time, there are only two real alternatives: i.e. increase the use of either coal or natural gas. Both these alternatives have their difficulties. With coal, it is CO2 emissions. With natural gas, of course, it is that the majority is imported from Russia. In the short term, therefore, there are two things that can be done. The more important thing is what has already been discussed: to increase safety measures. However, ladies and gentlemen, it will not be enough to increase safety measures in Europe, for Europe's neighbours, Russia and Belarus, are going ahead, regardless of our debates on nuclear safety. They will develop their reactors, which is why we must ensure that Europe's high standards are imposed not only in Europe, but also in the rest of the world, especially in our neighbouring states, Russia and Belarus. Naturally, the second thing that Europe must do, also in the short term, what we can do, is constantly to reinforce our measures in the area of energy saving, and to place ever greater stress on renewable energy resources, making more use of wind, solar, water and biomass sources. Naturally, also in the long term, it is precisely energy saving and an increased use of wind, solar, water and biomass that will reduce our dependence on both nuclear energy and on imported energy sources.
(IT) Mr President, ladies and gentlemen, the news regarding Fukushima is increasingly worrying. Safety limits have been greatly exceeded and we do not know what will happen in the near future. There has been a lack of clear and transparent communications.
Stress tests should be conducted on existing nuclear plants and if the outcome raises concern we must have the courage to call for their immediate closure. We need to introduce higher international safety standards and there should be no thought of constructing new nuclear plants. We must prepare the way for a gradual withdrawal of this type of energy which causes irreparable damage to the environment and human health.
Careful thought on the development of future energy policies is essential. We must urgently develop policies that aim at energy conservation and efficiency, and increased investment in research into new technologies and renewable energy sources. Finally, we should open a debate involving citizens and local authorities.
(SL) Mr President, I agree with the Members who have said that we should ensure nuclear safety at the European level. However, ladies and gentlemen, we need to recognise in this respect that 'safety culture' is a very broad concept, which takes into account both ... which includes both a safe nuclear technology and the ensuring of adequate financial resources, human resources, adequate safety standards and strong and independent supervisory bodies. In my opinion, all this should also be part of these European safety standards. This is not about us lacking trust in the existing institutions, but about ensuring, at the institutional level, the highest possible safety in the future too.
Commissioner, you have said that Member States are not interested in that, but who are these Member States? If we asked our citizens (and such public opinion polls have already been carried out), you would see that they are happy for some of the powers to be transferred to the European Union.
I must state clearly that I am against the closure of nuclear power plants for political reasons. There are several nuclear power plants in Japan, and one of them has been struck by this severe nuclear accident. Before we adopt various measures, we need to have arguments and expert findings. We therefore need to have expert analyses of what happened in Fukushima if we are to find out at all the real reasons for the nuclear accident and the damage to the core.
To conclude, let me just say that we have come a long way towards adopting a directive on radioactive waste and that, with this directive, we will be able to show that we are serious.
(The speaker agreed to take three blue card questions under Rule 149(8))
(IT) Mr President, ladies and gentlemen, I ask my fellow Member if thousands of deaths are not a matter to think over and reflect on for a long time, seeing as she just said that we do not have sufficient reason to believe that nuclear power is dangerous. Since there have been thousands of new deaths in Japan, I wanted to ask if this fact might not be enough.
Mr President, I would like to ask my colleague how many nuclear plants have to go down before she says that it is enough. She talks about only one nuclear plant in Japan having been hit. However, there were six nuclear plants, not one. How many would be enough for her to change her opinion?
(DE) Mr President, Mrs Jordan Cizelj, there is a power station in Krško in your country, which is viewed rather critically, among other things, because it is located in an earthquake zone.
Are you prepared at least to ensure that it is one of the first power stations to be investigated using strict and, hopefully, objective stress tests, so that we can make sure that the citizens are at no immediate risk from this power station, although it is in an earthquake zone, and that improvements can be made for as long as the power station remains in existence?
(SL) Mr President, there are, indeed, thousands of victims in Japan and I personally deeply sympathise with them and think that the European Union should offer all possible assistance. However, what I am against is these victims being misused in the name of some ideological fight against the use of nuclear energy. That is why I said that we need to analyse the causes which have led to this nuclear accident and that we need to find out whether they are at all possible in Europe and how we can avoid them. I would also ask that we do not confuse victims of a natural disaster, victims of an earthquake and a tsunami, with potential victims of a nuclear accident. That is my answer to the first question.
As far as the second question is concerned, how many accidents in nuclear plants ... May I continue? How many accidents will it take to change my mind? I mentioned one plant which has several reactors, so a single plant with several reactors. We know that there are a number of plants in Japan. I think that each plant ... or each accident should be taken very seriously; we should not be thinking in terms of how many accidents, because we need to take into account each accident, and not only the accident, but also any other incident assessed to be less than an accident. We have to learn something from each such incident. Indeed, this very example is telling us that we should not conclude from one accident that nuclear technology is unacceptable.
There is one more question I have not answered. There were three questions. The Krško nuclear power plant. May I? The safety of this plant has been tested and, at the time, Austria, which was very active on this issue, also carried out additional seismic safety tests. As a result, additional modifications were made and this is now, in fact, an established practice. I firmly believe that everyone in Slovenia will agree to such a stress test being carried out at Krško immediately. Since we are a small nuclear country, we are used to being subjected to a relatively greater number of international tests than is the case for other nuclear power plants in the larger countries.
(DE) Mr President, Mr Oettinger, ladies and gentlemen, I come from Austria and we are all worried about Krško. I hope that the assurances made by Mrs Jordan Cizelj will be followed up. I would like to express my concern for and sympathy with the people of Japan who have suffered a great deal and who are coping with these events with calm stoicism.
However, we should try to draw some positive conclusions from the disaster. The only positive aspect is that we must reconsider our position and begin to learn lessons in Europe from the catastrophe. One short-term lesson is the need to bring about a huge improvement in safety standards in European reactors. Another lesson is that we must establish a European civil protection body. Europe must allow its safety and rescue teams to work together across national borders.
The long-term lesson involves the need to draw up a common exit scenario, because events have clearly shown that nuclear technology as it currently stands is too dangerous and that is unlikely to change in future. The consequences are too long-lasting.
You can see from my remarks that the divide runs right across all the groups, including the Group of the European People's Party (Christian Democrats). However, overall, I believe that we should take to heart the fact that the famous safety standards promised us by everyone simply cannot be guaranteed. Therefore, the stress tests must cover an accumulation of different risks. If we only investigate individual risks, we will never have a realistic scenario. In this context, realistic means that it is very difficult, for example, to predict a tsunami, even if it is unlikely to happen here in Europe, but we do have earthquake zones here.
(Applause)
(RO) Mr President, I would first of all like to express my admiration and respect for the attitude of the Japanese people towards the extraordinary situation they are going through. This situation has given rise to heated debates about the future of nuclear energy - whether to continue with or abandon it. I believe that we must adopt a balanced attitude, taking into account every aspect: the demands of the economy, public safety and climate change.
I believe that the future energy policy must be based on striking a balance between renewable energy, new technologies for conventional energy resources and nuclear energy in safe conditions. Investments must be made in research into the efficient production of renewable energy. We must invest to make secure new sources of conventional raw materials and new supply routes for Europe - the Southern Corridor. At the same time, innovation and research are required into new technologies which will eliminate the polluting effect conventional energy production has on the environment.
The Nuclear Safety Directive must be revised in order to tighten requirements. The stress tests proposed by the Commission are necessary. The criteria must be set out, taking into account every aspect: age, technologies and natural hazards. The tests must be carried out with the Commission's involvement. The tests' results must be used when revising the directive. The consequences of the tests must be very clear. Those which pass continue to operate, those which fail stop. I should point out the need for a European policy for treating and storing nuclear waste, as well as for decommissioning power plants.
Lastly, but by no means the least important point, the general public must retain their confidence in nuclear energy and be informed accordingly.
Mr President, I would like to make a short comment regarding nuclear plants in third countries that are very close to EU borders. Two particular cases have already been mentioned today, two simultaneous nuclear projects: one in the Kaliningrad district of the Russian Federation, which is completely surrounded by Lithuania, Poland and the Baltic Sea, and the second in Belarus, where a nuclear power station is planned to be built just 20 km away from the Lithuanian border.
When the whole world was watching the dramatic developments in Fukushima, on 15 March, the Belarus Government and the Russian state-owned energy company Rosatom signed a contract under which Rosatom will have to finish the nuclear plant in Belarus by 2018. Russia is also preparing a USD 6 billion envelope to Belarus to finance this project. So the Belarus authorities have been defiant about the need to properly inform Belarus's neighbours about the planned project, and the project as it stands clearly violates the Espoo Convention on environmental impact assessment.
(RO) Mr President, I welcome the Commission's decision to impose stress tests on the European Union's nuclear reactors. We call on these inspections to be carried out based on common, detailed evaluation criteria in order to enhance nuclear safety further in the European Union.
The Union currently has 143 nuclear reactors, with nuclear energy accounting for 30% of the energy mix. Member States are responsible for their own energy mix, but nuclear safety is the responsibility of all of us. This is why it is important for us to have a resolution on nuclear safety in the European Union. I should emphasise that investments made in nuclear safety must be guaranteed for every nuclear reactor until the end of the period envisaged for their operation.
The stress tests will result in a rise in standards for future nuclear reactors and, by extension, in the cost of nuclear energy. The Union must therefore make considerable investments in energy efficiency measures and in the production and use of renewable energy sources, particularly for buildings and transport.
(FI) Mr President, it is a good thing that the EU wants stress tests for its Member States and its neighbours. The only drawback is that they will not be compulsory. The EU is now coyly asking if these could possibly be carried out. Another failing is that the EU has not drawn up common standards. It is imperative, however, that these should exist. Thirdly, an independent body should carry out these tests. I simply cannot believe that national bodies will say that there have been malfunctions in their country or that they themselves have neglected to monitor sites properly. If these are to be genuine tests, there should be standards in place for them, they should be carried out openly, and independent parties should conduct them.
(FR) Mr President, I would nevertheless like to remind my fellow Members that the Fukushima accident is not over and that there are still risks of explosion relating to the molten core.
I have a question to put to our Commissioner, Mr Oettinger. It is about the implementation of these stress tests. As our fellow Member has just said, how will you get a guarantee that all the criteria that you have mentioned to the Committee on Industry, Research and Energy are taken into account by each Member State that uses nuclear power stations? How will you force a Member State to allow independent experts to verify and monitor the power stations if it refuses? The reason I ask this is that, if they monitor themselves, I do not see how we will apply your stress tests. There absolutely must be an independent body monitoring the power stations in each Member State.
How, furthermore, will we ensure that neighbouring countries - you spoke of Armenia, with Metsamor, and of other countries such as Belarus, and so on - accept such monitoring? Parliament will have to support you, Commissioner, but how will we do this?
Finally, we have a real responsibility to phase out nuclear power, and this is where scenarios for achieving this must be proposed to Parliament. It is the only guarantee that there will be no further accidents.
(SK) Mr President, the extensive damage to the nuclear power plant in Fukushima caused by an extraordinary natural disaster has shown that it is extremely important to look after safety in facilities of this kind. It is therefore right and proper that the European Commission has decided to perform a safety audit of all nuclear plants on our territory without delay.
European citizens have a right to safety, and a professional independent audit of nuclear facilities can alert us to any deficiencies and risks which we might avoid with careful operation. I do not doubt that the result of the findings of the safety audit of our nuclear facilities will be a serious decision obliging operators of power plants to correct any deficiencies in the facilities immediately, and not try to circumvent the safety criteria, fulfilment of which must be a precondition for the running of a nuclear plant.
Commissioner, I am sure the European public expects us to conduct an open and honest dialogue today on the future of European energy policy, including the definition of new safety limits for all power plants in Europe.
(DE) Mr President, ladies and gentlemen, the nuclear disaster in Japan has shown us one thing. Nature is stronger and more powerful than mankind. For this reason, it is high time for us finally to disconnect from the grid the old nuclear power stations and those that are at risk of earthquakes and, in the long-term, to get out of nuclear power. We need stress tests, Mr Oettinger! We do not want a second Chernobyl. We need limits for food from Japan. I have one question for the Commission. Do you really want to irradiate the people of Europe?
You should withdraw this implementing regulation immediately and preferably today. We must invest in and make use of alternative energies. They do exist. They are safe, environmentally friendly and less harmful to people. One more point: they create new jobs.
In Austria, we had the Zwentendorf nuclear power plant that was never connected to the grid. Now it is a solar power station.
Mr President, this debate should be about nuclear safety. It has obviously gone further than that and is about the energy mix. Could I suggest that we have that debate when the Commission brings forward its road map on energy?
On the issue of safety, can I ask the Commissioner whether it is appropriate to use the words 'stress tests', because when it comes to banking, the words 'stress tests' have certainly failed us. What I would ask is to use the words 'safety assessments' or 'risk assessments'. What follow-up will there be on those safety assessments? Will you ensure that they are carried out on all nuclear plants, including waste and reprocessing facilities, because I have a particular concern about Sellafield, which is close to the Irish border?
We need to look at the safety of plants now. Regrettably, some colleagues say, we are highly reliant on nuclear power - even those who do not have plants on their territory - so safety is paramount. Let us move to another stage of looking at the energy mix. Let us be honest: renewables are not an easy answer either.
(EL) Mr President, it took us 25 years to forget Chernobyl and I fear that the disaster in Japan will not suffice to remind us.
We have been systematically condemning Japan. It is as if we want to say that it is Japan, rather than nuclear energy, that is unsafe. We have started safety tests on our nuclear power plants and are again insisting that there is such a thing as safe nuclear technology. We need to shut down nuclear power plants over thirty years old immediately and put an end to any thoughts of building new plants. We need an immediate 'nuclear' tax that will allow us to reflect the entire environmental cost of nuclear energy. We need to invest in improving the performance of photovoltaic energy and to make real investments in increasing the performance of all renewable energy sources.
Commissioner, the legislative initiative and responsibility for our action, or the consequences of our failure to act, lie with you.
Mr President, honourable Members, first of all, I would like to look at our long-term energy policy. We want to invite you to become involved with the Energy Roadmap from day one. For this reason, I am offering to meet with the groups from May onwards to discuss different scenarios for Europe's energy sector for the decades to come.
One scenario, in other words, one option with all the resulting consequences, will definitely involve setting the target for the proportion of renewable energy used in electricity generation as high as possible, even at 100%, which will have an impact on power grids, storage facilities, research, efficiency and a number of other factors.
However, at the same time, I would like to ask everyone to take the legal basis into consideration. The Treaty of Lisbon is only 18 months old and you were more closely involved in its creation than I was. The Treaty gives the European Union comprehensive legislative powers in the field of energy with only one far-reaching exception, which was included quite deliberately. The question of energy technology and the energy mix remains in the hands of the national parliaments.
We can argue about whether this was the right thing to do, but it is clear that the conclusions to be drawn from the events in Japan for the Energy Roadmap must be based on the Treaty of Lisbon and, as things currently stand, I believe that Article 194 is unlikely to be revised in the foreseeable future. I would like it to be revised and I believe that there is sufficient expertise at a European level with regard to the energy mix. However, for the next few years, energy technology and electricity generation are a matter for the Member States.
However, there is one restriction in place, which we agreed on together with the Member States. The target of 20% renewable energy restricts the powers of the Member States to the remaining 80%. Therefore, because we will have to reach a level of 20% renewable energy with the support and commitment of the Member States in nine years and will have to evaluate the situation constantly by means of progress reports, the powers of the Member States will be reduced to 80% or to even less than this. Why is this? This is because the overall figure of 20% will mean perhaps 10% renewable energy in the transport sector.
In the field of electricity generation, which is currently the focus of attention, we are aiming for a proportion of 35% renewable energy - water, biomass, geothermal, solar and wind energy - in nine years. This means that in three to four years, renewable energy will have overtaken coal and nuclear power in the electricity sector. I believe that we cannot praise this development process highly enough. A total of 35% renewable energy in nine years!
The Energy Roadmap will be focusing not only on 2050, but also on 2025 and 2030, in other words, the next decade, during which we must invest in technology, power grids and storage facilities. I am sure that we can come to a consensus on a percentage for energy generation of 40 + x% in 2030 and then reach a decision about this with the Member States.
Once renewable energy makes up a proportion of 40% or more, the Member States will only be responsible for 60% or less and this will mean that we will be making progress on the subject of powers at a European level with the knowledge and consent of the Member States. This may not be fast enough for some people, but without amending the Treaty of Lisbon, which is currently not realistic, the target will be 20%, then 35% and later 40% or more renewable energy. This means a clear shift of power towards European control and the European level.
When we look at the renewable energy scenario, we should also always consider what is happening in the Member States. One example is Poland, a large and up-and-coming country which I very much respect. In Poland, 90% of electricity is currently generated using coal. Ninety per cent! I do not believe that it is likely and, therefore, I would like to ask the Members of all the groups who are present from the large and up-and-coming EU Member State of Poland: Do you believe that the politicians in your country, regardless of who is in government, will be able to bring the percentage of coal down to zero over the next few years and decades? I do not think that they will.
Incidentally, Poland is currently planning a new nuclear power station. This means that the Poles want nuclear power to make up part of their energy mix, with the aim of becoming less dependent on gas and on the Russian Federation.
Mrs Harms, the Polish Government was democratically elected and is highly respected within its own country. We Germans in particular should not think that we always know better. I trust our friends in Poland to take security issues into consideration in just the same way as I trust you.
(Applause and heckling)
To the group chair, I would like to say that we have a tendency in Germany to want to decide everything in Europe. My advice is to take into consideration and to accept the democratic processes in Poland and in France with appropriate humility. I am speaking as a European. I know my own country of Germany and I respect the democratic processes in Poland, in France and in every other Member State.
However, any country whose energy supply is based on 90% coal will find it more difficult to get down to 0%. This is why my plans include the option of coal without CO2 emissions. Anyone who is familiar with the situation in Poland, Romania or Spain will understand that coal has to be included as an option in the Energy Roadmap 2050, otherwise they will be ignoring the realities of democratically elected parliaments and governments. For this reason, I believe that research into carbon capture and storage (CCS) and demonstration projects are very important en route to another objective, which involves achieving a CO2-free energy sector in the next few decades.
In Mrs Hedegaard's road map, we have included a reduction of 10% in CO2 emissions for the energy sector by 2050 compared with today's levels.
(Heckling)
As far as the subject of nuclear power is concerned, we all know that there are countries which currently have a moratorium on nuclear power stations or which want to shut them down, for example, Germany. Some of our neighbours, such as Switzerland, have postponed the planning process for new nuclear power plants. However, there are countries which are in the process of building nuclear power stations, Finland, for example, and there are countries which currently have nuclear power and are planning new plants and others which do not have nuclear power and want to build their first power plant. Therefore, I think it is very important, despite all these differences and differing cultures, that the stress test and the safety investigation with the highest safety standards should be introduced and accepted by all the Member States. It is a small but decisive common denominator which will ensure the highest possible levels of safety for countries with and without nuclear power.
Some speakers have mentioned the fact that the authorities should be independent. We have public control and supervision in a wide range of areas of life, including health, safety, road transport, energy, industry and other fields. I would like to express my fundamental confidence in the system of public supervision. Mrs Harms, you have made sweeping statements referring to the old boys' network and suggested that the national nuclear regulatory bodies are not fulfilling their statutory tasks. I believe that this is a serious accusation which implies a lack of trust in your fellow Member Mr Trittin who, as German Federal Environment Minister, was responsible for this regulatory body in Germany for seven years. I have fundamental confidence in these bodies and we have the task of working with them.
Before the decision is made, I will be presenting you with a draft of the stress test and the test criteria in May in a way which is completely transparent. I will be interested to hear your suggestions on where the draft can be improved, added to or tightened up, with the aim of starting a process which will ultimately lead to broad acceptance among all the Member States and a high level of control. This stress test which we have been commissioned to develop by the Heads of State or Government is the first common European procedure for ensuring the highest safety standards in all 143 nuclear power plants. This is an innovation and a development which should win the support of Parliament and not be met with criticism and mistrust right from the start.
My final point is that I inherited the Nuclear Safety Directive of June 2009, which must be transposed into national law by July of this year. I can say to you quite honestly that I feel that it does not have sufficient substance because it focuses primarily on implementing formal regulations, defining powers and specifying the requirements for supervisory bodies; in my view, it does not have enough core content. Therefore, in the second half of the year, while the safety investigation is going on, I would like to discuss with you, in line with the European Council's requirements, the issue of how we can carry out an early, rapid revision of this safety directive and establish concrete requirements for the safety of nuclear energy at a European level.
(Applause)
Mr President, Commissioner, ladies and gentlemen, this debate has been most instructive. Thank you very much, I have been following it with keen attention.
The Hungarian Presidency began this half-year with great ambitions in the area of energy policy. One ambition we did not have was to settle the issue of the energy mix. I believe that today's debate, too, has shown that this would not be a realistic goal. A multitude of arguments have been made for and against having some form of guidance regarding the energy mix in the European Union. I believe that we will not be able to settle this within the foreseeable future, but I am not sure if that is a problem; as such, the Member States must be able to make responsible decisions regarding their own energy mix.
We did, however, have ambitions to make significant progress in the creation of a common energy market. The European Council of 4 February 2011 set this as its objective, as well as the elimination of energy islands within the European Union by 2015, and subsequently, at the Energy Council at the end of February, we were also able to adopt conclusions, which I believe is a major step forward.
To our knowledge, the Commission will publish the Energy Roadmap 2050 in November. The energy ministers, however, will already hold a preliminary debate on this subject and the related goals at the informal Energy Council on 2 and 3 May in Budapest, and the Presidency will prepare a report and a political summary of this, which will be on the agenda of the formal Energy Council meeting in June.
I am certain that these questions, which have been raised now in this hall, will also come up during the Council debates, and I also trust that once the Hungarian Presidency summarises that debate, the Commission will be able to build upon it when finalising the Energy Roadmap it will publish in November. However, the fact that the Member States have a maximum commitment to both the issue of nuclear energy safety and having a common European framework is best demonstrated by the conclusions of the European Council of 24 to 25 March. These conclusions stress that we must draw lessons from the disaster in Japan, and that we must review the safety condition of the EU's nuclear power plants and conduct the stress tests. ENSREG and the Commission have been requested to do so as soon as possible, and to make a proposal regarding the competence and modalities of these, so that a general assessment can be prepared subsequently and published by the Commission on the basis of the assessments of these independent authorities. Finally, the European Council itself will also address the topic again at the last European Council meeting of 2011.
The Heads of State or Government also stressed that nuclear safety must not be limited to the territory of the European Union, and that we will also ask our neighbours to take these stress tests. They also stated that the highest possible standards are needed in the area of nuclear safety, and that the European Council has set out serious tasks for the Commission, which - as I am certain, and as the Commissioner has also mentioned - it will carry out with the utmost commitment.
And so, as intense as today's debate may have been, there have been common points on which, I believe, we are all in agreement: there should be a common European framework, we should do everything at every level to ensure the highest possible level of safety, and we should do all this in a transparent manner, ensuring maximum publicity. The Council is ready to cooperate with both the European Council and the European Parliament along these principles.
I have received six motions for resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at noon.
Written statements (Rule 149)
There is a significant nuclear threat to Ireland from nuclear stations, some working and some closed, on the west coast of Britain. Sellafield is the most famous. Those stations are an understandable cause of concern to the people of Ireland, who have a right to be given accurate and up-to-date information about them. Although there is a bilateral agreement on sharing information in case of a nuclear incident in place between Ireland and Britain, Ireland and other neighbouring countries must be involved earlier in the security process. The EU must carry out a major review of the approach to nuclear safety it has in place and of the criteria used to evaluate the safety of stations. Comprehensive, independent and transparent stress tests must begin immediately. Stress tests on nuclear facilities represent a step forward. To get the best from them, detailed results must be shared with neighbouring countries and with the European Commission to enable appropriate measures to be put in place and safety plans implemented, in order to protect the people of Europe.
in writing. - (RO) Safety regulations in the nuclear industry must be reviewed against the background of the Fukushima nuclear disaster. We are talking about more than 400 nuclear reactors worldwide. I welcome the introduction of 'stress tests' as soon as possible. However, this measure is not enough - a nuclear safety culture is required. I should mention at this point the Chernobyl accident in 1986, which introduced the concept of 'nuclear safety'.
As regards Romania, I should point out that there is no risk of an earthquake jeopardising the operation of the Cernavodă nuclear power plant. The preventive inspections carried out showed that both reactors are operating safely. They generate approximately 20% of the country's energy consumption. The plant can withstand earthquakes with a magnitude of 8 on the Richter scale, while the earthquakes which can occur in Romania have an average magnitude of between 7 and 7.5.
The tragedy of Fukushima has taken us, in a very painful manner, into a new era in terms of the use of nuclear energy. At the same time, both the energy challenges of the 21st century and the hazards caused by the age and increasing unreliability of numerous nuclear power plants have caused a change and, as a result, the Euratom Treaty, which has basically not been amended for over half a century, needs to be reviewed. If there is to be full supervision at European level of a sector characterised by a lack of transparency, Euratom would need to be incorporated into the European Union and nuclear safety issues would need to be brought within the normal legislative procedure. As part of the review, stricter safety specifications, restrictions (such as earthquake zones) and strict construction specifications for new nuclear plants could be added, together with regular, reliable stress testing of existing plants. It goes without saying that the new strict framework would need to be applied by countries neighbouring the EU until such time, of course, as we manage to break free, once and for all, from the nightmare of nuclear power plants.
in writing. - I am opposed to nuclear fission power on the principle of safety, while I support ongoing research into the potential of nuclear fusion as a possible safer alternative in the longer term. There is no safe way. There will always be accidents. The recent nuclear accident in Japan, which we were told could never happen, demonstrates yet again that current nuclear energy production is potentially catastrophic. Its by-product, radioactive waste, is already a lethal threat to human health, effectively for ever. Rather than investing billions of euro in new nuclear plants, we need to invest that money in developing renewable energy sources.
As a result of the Japanese experience, several countries will probably re-think their nuclear energy strategies. Germany has already taken concrete steps and has shut down its nuclear power plants built prior to 1980 for three months. Should multiple Member States across Europe re-think their nuclear energy strategies as a result of the events in Japan, this could have a considerable influence on European energy markets, as the power generated by the nuclear power plants would have to be substituted from other sources. I am convinced that, in the current situation, hasty measures could have the same harmful effects as a potential disaster. Instead, it would be most expedient to prudently take account of the effects of the individual scenarios. Only by doing so can we prevent an increase in electricity prices similar to the consequences of the aforementioned German measures, and prevent Member States that are electricity exporters under normal circumstances from also being faced with challenges of supply security. Europe must think through with a clear head the effects that a re-thinking of nuclear energy strategy would have on the energy market. It is also unclear what technologies could be suitable for replacing nuclear power plant capacities. A further important question is what effects a possible strategic shift would have on the gas markets, gas supply security and the EU's carbon dioxide emission reduction targets. Finally, I welcome the quick reaction of the European Commission and the announcement that European nuclear power plants will be subjected to stress tests. The most important question, however, is what further measures Europe plans in order to guarantee the safety of nuclear energy production.
in writing. - (BG) The Fukushima tragedy forces us to learn lessons and immediately adopt the measures expected by European citizens. However, these measures should be targeted in the right direction.
The basic problem which we need to tackle is how to guarantee European citizens' safety. In the coming months, the European Parliament will be dealing with a number of legislative texts which will determine the future of the energy sector in Europe, and of nuclear energy in particular.
At the moment, safety is our top priority. We should not compare Europe's power plants with the 40-year-old Fukushima nuclear power plant whose private owner has refused to fulfil the requirements for increasing safety.
The EU must adopt as soon as possible the minimum safety standards to be made mandatory for all power plants. These standards should be drawn up and adopted prior to the stress tests being carried out at the power plants. During its term of government, the Bulgarian Socialist Party insisted on several occasions on such standards being established, but this has not happened so far. Both the standards and criteria for the stress tests must be drawn up by the specialists from the European Nuclear Safety Regulators Group.
I support the development of new technologies and especially renewable energy sources. However, it is patently clear that they are unable to replace the nuclear facilities in the short and medium term.
Another lesson from the accident at the Fukushima 1 nuclear plant is that it is dangerous to entrust power generation fully to the private sector. Private capital maximises profits, even at the cost of neglecting safety measures. How many global economic crises, 'Gulf of Mexico oil spills' or 'Fukushimas' will it take before we finally acknowledge this? The world is now in a financial crisis due to the irresponsibility of private investors. There are millions of tonnes of oil in the sea due to the irresponsibility of private oil firms. Due to the irresponsibility of a private firm, Japan will take decades to sort out the radioactive contamination of its land, sea and food chain. Nuclear energy should always be under state and international control. Planned stress tests must have uniform standards, transparent and independent control bodies and a cross-border nature. Although, in Europe, there is a legal framework initiating constant improvements in the technology, there will be a need to invest extensively in research and training, in order to guarantee the highest possible level of safety and the protection of health and the environment, in line with the latest scientific and technical findings. Extensive investments will also be necessary in the area of managing nuclear waste and spent fuel, which are currently stored in more-or-less temporary conditions. The lessons from this disaster must be directed decisively towards ensuring safety, and not towards closing down the only truly sustainable, climate neutral energy source available to us.
in writing. - The nuclear accident in Japan has raised fresh concerns about the safety of nuclear power across the globe. In Romania, the nuclear power plant at Cernavodă has been assessed by various bodies, including the European Commission and the International Atomic Energy Agency. A study in 2004 identified seismic hazard as being the single biggest risk factor for safety at the plant. This risk must be managed effectively and, as the tragic events in Japan remind us, as a matter of urgency. I therefore welcome the recent proposal to introduce stress tests for nuclear installations, as well as the entry into force of the directive on nuclear safety. Regardless of what we decide about the future energy mix and how we meet our low carbon objectives, the safety of nuclear facilities, including long-term depositories, will continue to be of the upmost importance for both current and future generations.
Nuclear energy is a resource which the global economy cannot do without in the long term. We must not come to the conclusion of rejecting nuclear energy just because dangerous accidents occur affecting the operation of nuclear power plants. The solution is for us to assign more resources to research in this area and to improve nuclear technology so that we can reduce the risks caused by accidents.
Yes, we must phase out nuclear power - that is clear. However, it is impossible to do this overnight. In Belgium alone, 55% of our electricity comes from nuclear energy. How would we heat, feed and provide light for ourselves if we decided to close all our power stations tomorrow? That is why we must act on two levels.
Firstly, we must increase the safety standards of the existing power stations, in particular, using the stress tests that are currently carried out in the Member States. As well as the essential harmonisation of these tests at European level, we must be as transparent as possible with the population. We must restore confidence in our nuclear power.
Secondly, we must intensify our research and innovation to develop solutions as quickly as possible that will allow us to save energy and to promote sustainable and effective renewable energies. The least expensive, least polluting and least dangerous energy is unconsumed energy. These efforts make it necessary, from today, to have a binding regulation and massive investments at European level and in the Member States.